PER CURIAM:
Hugo Nelson Melgar-Garcia seeks to appeal the district court’s order denying his motion to modify or reduce his sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Melgar-Garcia, No. 1:00-cr-00342-TSE (E.D. Va. filed Feb. 20, 2007; entered Feb. 22, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.